Citation Nr: 1438232	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective earlier than July 24, 2009, for the grant of service connection for the residuals of traumatic brain injury (TBI) with migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to August 1985.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A video conference was held before the undersigned Veterans Law Judge (VLJ) in February 2014.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2009 rating action the RO granted service connection for TBI with migraine headaches effective July 24, 2009.  In a statement received in January 2010, the Veteran argued that the effective date for the grant of service connection should be the date of his original claim in July 1998, and stated that the rating decision contain an unspecified clear and unmistakable error (CUE). See 38 C.F.R. § 20.1404(b); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In August 2010 the AOJ increased the rating for TBI to 50 percent, effective in February 2010.  A statement of the case (SOC) was issued in May 2011 which incorrectly listed the issue on appeal as an earlier effective date claim for the grant of a 50 percent rating for TBI.  This SOC did not address the correct issue of entitlement to an effective earlier than July 24, 2009, for the grant of service connection for TBI.  The Veteran submitted an Appeal to Board of Veterans Appeals (VA Form 9) in June 2011.  

In March 2013, the AOJ issue a supplemental statement of the case (SSOC).  The AOJ noted that the May 2011 SOC reviewed the incorrect issue.  The SSOC provided a summary of the evidence and some of the applicable laws and regulations, as well as the reasons for the RO's determinations with regard to the Veteran's claim for an effective earlier than July 24, 2009, for the grant of service connection for TBI.  

While in this respect, the SSOC addressed several of the critical factors in the establishment of an effective date for service-connected compensation, it cannot by law serve as an initial determination by the AOJ. See 38 C.F.R. §§ 19.29, 19.30.  The purpose of the rule encompassed in 38 C.F.R. § 19.31(a) was to help eliminate confusion on the part of appellants as to whether they must respond to an SSOC.  See 38 C.F.R. § 19.31(a) ("In no case will a [s]upplemental [s]tatement of the [c]ase be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the [s]tatement of the [c]ase . . .").  

Further, in denying the Veteran's application for revision of the effective date, the AOJ determined there was no CUE in the June 1999 decision that initially denied service connection for migraine headaches (See Mach 2013 SSOC).  However, neither the SOC nor SSOC contained laws and regulations that pertain to a claim premised on clear and unmistakable error in a prior rating decision.  

Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and his representative an SOC addressing the denial of his claim for entitlement to an effective earlier than July 24, 2009, for the grant of service connection for TBI based on clear and unmistakable error.  This should include the laws and regulations that pertain to a claim that is based on clear and unmistakable error in a prior rating decision.  Along with the SOC, the RO must furnish to the Veteran and his representative a VA Form 9, and afford them the applicable time period for perfecting an appeal as to these pertinent issues.  The Veteran and his representative are hereby reminded that appellate consideration of this claim may be obtained only if a timely appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



